Case 1:19-cv-11058-NLH-KMW Document 8-2 Filed 06/11/19 Page 1 of 3 PageID: 64




Frank A. Natoli
NATOLI LEGAL LLC
305 Broadway
7th Floor
New York, NY 10007
Tel: 212-537-4436
Email: Frank@LanternLegal.com

Attorneys for Defendant
William H. Howard


                       UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF NEW JERSEY

   DAVID BEASLEY                               CASE NO. 1:19-cv-11058-JBS-
                                               KMW
                Plaintiff,

                     vs.                     DECLARATION OF FRANK A.
                                             NATOLI IN SUPPORT OF
   WILLIAM H. HOWARD                         DEFENDANT’S MOTION TO
                                             DISMISS
                Defendant.




      I, FRANK A. NATOLI, declare, under penalty of perjury, as follows:

      1.    I am the managing attorney of NATOLI LEGAL LLC, and I submit

this Declaration to the Court in support of Defendant’s Motion to Dismiss.

      2.    I am a member in good standing of the bar of the State of New Jersey

and the United States District Court for the District of New Jersey. I have personal


                                         1
Case 1:19-cv-11058-NLH-KMW Document 8-2 Filed 06/11/19 Page 2 of 3 PageID: 65



knowledge of the facts set forth below, and if called as a witness, I could testify

truthfully.

        3.    Attached as Exhibit A is a true and correct copy of the decision of the

United States Trademark Trial and Appeal Board (TTAB) in the first TTAB

proceeding against the Defendant: David S. Beasley v. William H. Howard DBA

The Ebonys, Cancellation No. 92057071 (2014 WL 7336473 Trademark Tr. &

App. Bd.), decided on December 9, 2014 (the “First Action”).

        4.    Attached as Exhibit B is a true and correct copy of the decision of the

United States Trademark Trial and Appeal Board (TTAB) in the second TTAB

proceeding against the Defendant: David S. Beasley v. William H. Howard DBA

The Ebonys, Cancellation No. 92066369 (2018 WL 529919 Trademark Tr. & App.

Bd.), decided on January 19, 2018 (the “Second Action”).

        5.    Attached as Exhibit C is a true and correct copy of the Amended

Petition that Plaintiff filed against Defendant in the First Action, filed on July 8,

2013.

        6.    Attached as Exhibit D is a true and correct copy of the Petition filed

by Plaintiff against Defendant in the Second Action, filed on June 28, 2017.

        7.    Attached as Exhibit E is a true and correct copy of the Motion for

Summary Judgment filed by Defendant against Plaintiff in the Second Action

based on res judicata and collateral estoppel, filed on August 7, 2017.


                                          2
Case 1:19-cv-11058-NLH-KMW Document 8-2 Filed 06/11/19 Page 3 of 3 PageID: 66



      8.    Attached as Exhibit F is a true and correct copy of Defendant’s

Certificate of Registration for his trademark THE EBONYS.



      I declare under penalty of perjury that the foregoing is true and correct.



                                                    Respectfully submitted,

Dated: June 11, 2019

                                                     s/ Frank A. Natoli
                                                    _________________________
                                                    Frank A. Natoli
                                                    NATOLI LEGAL LLC
                                                    305 Broadway
                                                    7th Floor
                                                    New York, NY 10007
                                                    Tel: 212-537-4436




                                          3
